Title: VI. On the Settlement of Disputes between States by Judicial Means, [after June 1784]
From: Jefferson, Thomas
To: 


          
            [After June 1784]
          
          The territory of Wioming which had been in dispute between the states of Connecticut and Pennsylvania having been adjudged to the latter by a court constituted according to the articles of confederation, the individuals claiming the private right of soil under the two states have in pursuance of the same articles asked from Congress and obtained the appointment of a second federal court to decide their individual rights.
          A federal court is also granted by Congress to decide the claims on the territory of Vermont which have been so long existing. This territory is claimed by New Hampshire, Massachusets and New York and also insists of itself to be adjudged to neither, but to be erected into a separate state incorporated into the union.
          Perhaps history cannot produce such another proof of the empire of reason and right in any part of the world as these new states now exhibit. Other nations have only been able to submit private contests to judiciary determination; but these new states have gone further. They have set the example of binding a court  for the trial of nations, which submit to the decisions of that court as quietly as
          Thus we see these infant states, instead of leaving their national differences to be decided by the sword, the ultima ratio regum, instead of deluging the land with human blood and covering it with human misery upon honest difference of opinion, have by wise and just arrangements submitted the causes of Nations to be weighed in the scales of justice by a tribunal so constituted as to ensure the confidence of all parties and so supported by the rest of the Union as to secure the execution of it’s decisions.
        